Formation of a political group
I would inform you of the creation of a new political group in the European Parliament, known as 'Identity, Traditions and Sovereignty'. This group is composed of twenty Members from more than a fifth of the Member States and therefore fulfils the conditions laid down in the Rules of Procedure. The composition of this group will be published in the Minutes of this part-session.
(DE) Mr President, I rise to speak further to Rule 29 of the Rules of Procedure of this House, according to which it is a fundamental requirement, where a political parliamentary group is to be formed, that those who are to be its members share a political affinity.
I take it as read that the interview given by Mrs Mussolini to the APA news agency - or, at any rate, published by it - on 8 January cannot be seen as other than contrary to Rule 29, for, in it, she described the group - which was, at the time, yet to be set up - as technical rather than political, and indicated that there was much in this group's political programme that was not in line with her own thinking. It follows, then, that the requirements of Rule 29 of the Rules of Procedure have not been met, since technical groups - as we know from this House's history - are not permitted, and I therefore ask that the House's procedural committee be tasked with examining the legitimacy of this group's formation.
(Applause)
(FR) Mr President, ladies and gentlemen, Mr Schulz, I understand your anger that a group, albeit one modest in size, has been set up on this occasion. Your objection, Mr Schulz, would have some credence if all of our fellow Members had not signed an explicit declaration, which undeniably has political content and which the President and Parliament's administration have at their disposal. I will be delighted to send you a copy. This declaration is in favour of maintaining European identity and the identities of our countries in order to ensure that our modernity is rooted in European traditions. It is also in favour of financial transparency and includes non-confessional reference to Christian values and human rights. It is a very precise text signed by all our Members.
As Mrs Mussolini said, we are also planning to bring an end to the somewhat discriminatory situation suffered by the Non-Attached Members by comparison with those MEPs who belong to a group. Unfortunately, this discrimination will continue for those who remain Non-Attached as they do not have the same political, administrative and financial resources as the other groups.
I must put your mind completely at rest, Mr Schulz: the Identity, Tradition and Sovereignty Group most assuredly does have political content and complies entirely with Parliament's Rules of Procedure and the case law of the European Court of Justice. Please, Mr Schulz, do not set yourself up as the bad guy seeking to bully a minority group and running the risk of censure by the European Court of Justice in Luxembourg.
Mr Schulz, Mr Gollnisch, Rule 29, together with the footnote that clarifies the scope of its provisions, states that Parliament does not evaluate the political affinity of members of a group. Only when any of the members concerned deny that they have the political affinity declared by the group is it necessary for Parliament to evaluate whether the group has been constituted in conformity with the Rules.
I do not believe that this is the case. The group has made a declaration of principles or political statement. This has been communicated to me, and it will be published in the Official Journal and signed by all the members of the group. I believe that this is, for the moment, sufficient indication of political affinity between its members and I cannot therefore accede to your request, Mr Schulz.